Citation Nr: 9901518	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-46 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal fracture with a deviated septum and headaches.

2.  Entitlement to service connection for a heart murmur.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension and cerebrovascular accident (CVA) with residual 
paralysis of the left arm.

4.  Entitlement to an increased rating for residuals of a 
right shoulder dislocation, chronic bursitis, evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and wife (RO hearing held on October 25, 1994 at 
Oakland, California).
Veteran (Travel board hearing held on February 23, 1998 at 
Reno, Nevada).


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to February 
1957.

In a May 1981 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for hypertension and a stroke.  In the 
rating action, the RO acknowledged the veterans contentions, 
that the disorder was service-connected because it was 
attributable to his service-connected disabilities, 
weakened blood vessels in his neck, and alternatively, 
that the doctors at the VA Medical Center (MC) at Fresno, 
California did not prescribe hypertension medication.  This 
caused his neck to blow out.  In the reasoning and bases, 
the RO acknowledged that the veterans hypertension had its 
onset many years after service and that medical evidence 
thereafter showed continued treatment for hypertension.  
After considering the foregoing, the RO concluded that 
there was no basis for relating the veterans stroke to his 
service in any way whatsoever and that the evidence did not 
support his allegation that VA medical personnel discontinued 
his hypertensive medications.  The RO also stated that the 
evidence did not show natural progression of the disease.  
After making the foregoing determination, notification was 
mailed to the veteran within the same month.

In response, it appears as though the veteran specifically 
expressed disagreement with the denial of service connection 
pursuant to 38 U.S.C. § 351 (now codified as 38 U.S.C.A. 
§ 1151 (West 1991)) and perfected an appeal therefrom.  On 
appellate review in November 1982, the Board only addressed 
the issue of entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 351 on account of residuals of a 
cerebral vascular accident on October 21, 1979, as a result 
of hospitalization and treatment by the VA.  The veteran 
apparently expressed concerns about the Boards decision.  In 
response to the veterans allegations of the overlooking or 
ignoring some of the evidence, by a May 1983 letter, the 
Chairman of the Board reaffirmed the Boards decision and 
noted that the Boards decision represented the correct 
application of the law to the facts.  Considering the 
foregoing and the veterans contentions expressed on this 
appeal, with regard to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension and 
cerebrovascular accident with residual paralysis of the left 
arm, the Board finds that the issue became final in May 1981, 
not in November 1982.  The issue will be addressed 
accordingly below.

In a November 1993 rating decision, the RO denied entitlement 
to service connection for service connection for a fractured 
nasal septum with chronic headaches, a heart murmur, and an 
increased evaluation for residuals of a dislocated right 
shoulder.  The RO also determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for hypertension and 
cerebrovascular accident with partial paralysis of the left 
arm.  The veteran perfected an appeal therefrom.

Regarding an increased rating for the right shoulder 
disability, in an August 1998 rating action, the RO increased 
the assigned 10 percent evaluation to 20 percent effective 
from October 9, 1992.  Since a rating in excess of 20 percent 
is possible for the foregoing disability, the issue remains 
on appeal and is before the Board in accordance with AB v. 
Brown, 6 Vet. App. 35 (1993).

It is also noted that in December 1998, the veteran submitted 
additional evidence to support his claims.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  However, after reviewing the foregoing evidence, the 
Board finds that it is duplicative of evidence previously 
considered by the RO; thus, the provisions of Section 20.1304 
have been met.  Id.


FINDINGS OF FACT

1.  The evidence does not establish a nexus between service 
and the veterans residuals of a fractured nose fracture with 
a deviated septum and headaches.  The claim is not plausible 
and capable of substantiation; thus, it is not well grounded. 

2.  The evidence does not demonstrate a link between the 
veterans heart murmur and service.  The claim is not 
plausible and capable of substantiation; thus, it is not well 
grounded.

3.  In a May 1981 unappealed rating decision, the RO denied 
the veterans claim of service connection for hypertension 
with cerebrovascular accident.

4.  Additional evidence submitted since the ROs 1981 
decision is either cumulative of evidence considered at that 
time or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The veterans impairment of the right shoulder is 
manifested by flexion to 120 degrees, abduction to 
90 degrees, and external rotation to 30 degrees.  Subjective 
complaints of pain on movement were noted.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a nasal 
fracture with a deviated septum and headaches is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a heart murmur is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Evidence received since the ROs May 1981 rating decision 
is not new and material; the decision is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

4.  The criteria for a rating in excess of 20 percent for an 
impairment of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.71, Diagnostic Code 5201 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Applicable law and regulations

The applicable law and regulations state that service 
connection may be granted on a direct basis for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for certain chronic diseases, including hypertension, 
arteriosclerosis, and organic heart disease, if they become 
compensably manifest within one year of service discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In pertinent part, the regulations provide that service 
connection connotes many factors but basically in this 
context it means that the facts, shown by evidence, establish 
that a particular disease or injury resulting in disability 
began in service.  With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.

VA regulations also provide that service connection may be 
granted on a secondary basis for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).

When aggravation of a veterans non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
disability refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Id.

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veterans claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is 
an objective one which explores the likelihood of prevailing 
on the claim under the applicable law and regulations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Although a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, a lay person is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  As previously noted, 
notwithstanding the veterans showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.  In short, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

Nasal fracture with a deviated septum and headaches

In this case, the Board concludes that this claim is not well 
grounded.  The veteran has not submitted competent evidence 
of a link between events from service and the veterans 
claimed residuals of a nose fracture with deviated nasal 
septum and headaches.

The service medical records show that the veteran incurred an 
injury to the nose while playing touch football in October 
1955 but at that time, examination disclosed no evidence of 
displaced fractures or small clots.  The diagnosis was 
contusion of the nose.  

Thereafter, a VA examination report dated in March 1957 and a 
November 1957 statement from D.D.L., M.D. show normal 
findings associated with the nose and sinuses.

VA outpatient treatment reports extending from January 1978 
to June 1979 show that the veteran was hospitalized from 
January to February 1978 for difficulty with breathing and 
that he underwent a polypectomy and submucosal resection.  
The discharge diagnoses were nasal polyps and septal 
deviation.  However, the reports do not reference service or 
any events from service.

The evidence of record also consists of private medical 
reports dated in November 1979 from J.F.K., M.D.; medical 
reports from the Fresno Valley Medical Center from October 
1979 to March 1980; hospital reports from the Fresno 
Community Hospital dated in November 1979; and a medical 
statement from J.B.E., M.D., dated in December 1979.  The 
reports generally do not reference any disorders of the nose 
and show that on examinations, findings were unremarkable.  

At his personal hearing in March 1982, the veteran stated 
that he initially thought that his headaches were 
attributable to nasal polyps, but after the resection of the 
nasal polyps, he continued to experience headaches.  During 
the hearing, the veteran also concluded that the episodes 
were attributable to a previously incurred neck injury.  

Medical reports from T.T.W., dated from August 1990 to April 
1992 generally show that in April 1992, the veteran received 
treatment for frontal headaches; radiology reports from the 
Central California Radiology Medical Group dated from April 
1991 to February 1992 show no evidence of sinus disease and 
an April 1991 computed tomography (CT) scan of the head 
reveals essentially normal findings, except for status post 
surgical changes of the right frontal lobe in the region of 
the pre-central gyrus.  

At his personal hearing in October 1994, the veteran stated 
that he fractured his nose while in service and because of 
that fracture, while working as a painter after service, he 
aggravated the disorder and his problems continued to 
progress.  Thus, service connection is warranted.

VA outpatient treatment reports extending from November 1977 
to December 1994; a December 1994 VA examination report; and 
VA outpatient treatment reports extending from January 1995 
to December 1996 generally show that the veteran continued to 
receive treatment for sinus congestion and headaches.  
Diagnoses included sinusitis and allergic rhinitis and 
cluster headaches, asbestos exposure. 

On VA examination in January 1998, the veteran recalled 
sustaining a broken nose while boxing in service and stated 
that in 1963, he experienced considerable irritation of his 
sinuses while painting aircraft.  He then recalled undergoing 
a cyst removal in 1978 and a Caldwell Luc procedure of the 
left in 1992.  After examination, the diagnosis was chronic 
sinusitis involving the left maxillary sinus, status 
following Caldwell Luc procedure of the left maxillary sinus.  

On neurological examination, the veteran stated that his 
onset of headaches initially began in 1970 and that diagnoses 
of migraines and cluster headaches had been made.  After the 
interview, the diagnosis was cluster headache of recent 
onset, though he originally had similar headaches in early 
1970s.

After reviewing the evidence of record, the Board concludes 
that this claim is not well grounded.  The veteran has not 
submitted competent evidence of a link between the in-service 
contusion of the nose and the veterans currently alleged 
residuals of a nasal fracture with a deviated septum and 
headaches.  The record also fails to show that the in-service 
contusion of the nose resulted in a chronic disability and 
that the veteran experiences any residuals therefrom.  The 
Board recognizes that in 1955, the veteran injured his nose 
while playing football and that a diagnosis of contusion of 
the nose was made.  However, the Board points out that 
subsequent to that event, no adverse complaints or findings 
associated with an injury to the nose were made.  In 
addition, medical reports dated in 1957 show that on 
examination of the nose, findings were normal.  There record 
shows that many years after service in January 1978, the 
veteran began experiencing difficulty with breathing, 
underwent a polypectomy and submucosal resection, and that a 
diagnosis of nasal polyps and septal deviation was made.  
However, even at that time, no reference to service was made.  
In this case, the only evidence the veteran has submitted 
that supports a finding of nexus to service is his own 
testimony, and evidence of nexus cannot be provided by lay 
testimony.  Caluza, supra; Espiritu, supra.  Furthermore, the 
veteran has not provided any evidence demonstrating that his 
in-service injury resulted in a chronic disability or that he 
experiences continuity of symptomatology from the events of 
service under 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  His statements only describe his 
current condition and are too vague to relate his current 
symptoms to in-service symptoms or complaints.  Nor is there 
any medical evidence linking the claimed continuous symptoms 
to a current disability.  Accordingly the claim is not well 
grounded.

Heart murmur

The Board also finds that the veterans claim of entitlement 
to service connection for a heart murmur is not well grounded 
as the veteran has not submitted medical evidence of a nexus 
between his current heart murmur and service.

The evidence of record consists of the service medical 
records which are devoid of any complaints or findings 
associated with a heart disorder; a March 1957 VA examination 
reports shows normal findings associated with the 
cardiovascular system; and a November 1957 statement from 
D.D.L., M.D., which shows on examination, the heart tones 
were distinct with regular rhythm and without murmurs; a 
December 1957 VA examination report which makes no reference 
to a heart disorder; and VA hospital and outpatient treatment 
reports extending from January 1978 to December 1979 which, 
in part, record diagnoses of cardiac arrhythmia, but do not 
record a diagnosis of a heart murmur. 

In addition, private medical reports dated in November 1979 
from J.F.K., M.D., showed a normal sinus rhythm without 
evidence of enlargement and murmurs apparent on examination.  

Medical reports R.H.T., M.D., dated in November 1979; from 
the Fresno Valley Medical Center from October 1979 to March 
1980; from the Fresno Community Hospital dated in November 
1979; and from J.B.E., M.D., dated from December 1979 to May 
1981, do not reference a heart murmur.  

At his personal hearings in March 1982 and October 1994, the 
veteran expressed no specific complaints associated with a 
heart murmur and VA examination and outpatient treatment 
reports extending from November 1977 to December 1996 do not 
show treatment for a heart murmur.

On VA examination in January 1998, the examiner stated that 
he could hear a soft, distant systolic murmur on examination, 
but the heart sounds were very distant and difficult to 
ascertain.   

At his personal hearing in February 1998, the veteran 
generally stated on discharge, he was told that he had a 
heart murmur and since 1971, he has experienced residuals 
therefrom.

As shown above, the veteran has not submitted medical 
evidence of a nexus between his current heart murmur and 
service.  The record shows that the veterans heart murmur 
was initially detected in January 1998, many years after 
service and even at that time, the disorder was not 
attributed to service or any events from service.  In this 
case, the service medical records are devoid of any findings 
associated with a heart murmur and the post-service medical 
evidence of record thereafter does not attribute the disorder 
to service or any events from service.  As stated above, for 
a claim to be well grounded, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service and of a nexus between the in-service injury or 
disease and the current disability.  Caluza, supra.  Here, 
there is no competent evidence demonstrating a link between 
the veterans soft, distant systolic murmur and service or 
any events from service.

Regarding the veterans contentions expressed on appeal and 
at his personal hearing in February 1998, the Board notes 
that the service medical records do reflect that the veteran 
had any heart murmur while in service and the post-service 
medical evidence fails to demonstrate the presence of a link 
between the heart murmur and service.  Accordingly, the 
veterans lay testimony that he had a heart murmur in service 
and since that time, has experienced residuals therefrom is 
insufficient to well ground his claim under 38 C.F.R. 
§ 3.303(b).  The veteran lacks competent medical evidence of 
a link between service and his current symptomatology.  
Accordingly, the claim is not well grounded. 

Additional considerations

The record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
veterans claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the facts and circumstances of this case are 
such that no further action is warranted.  Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997).

II. New and Material

In a May 1981 decision, the RO denied entitlement to service 
connection for hypertension and cerebrovascular accident 
(CVA) with residual paralysis of the left arm.  Notice of the 
determination was mailed within the same month.  The veteran 
did not appeal.  If no notice of disagreement is filed in 
accordance within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened unless new and material evidence is 
presented with respect to the denied claim.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, __Vet. App.__, No. 96-1695 (October 
30, 1998); Hodge v. West, 155 F.3d 1356 (Fed, Cir. 1998); 
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether evidence is new and material, the credibility of 
the [new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In the May 1981 decision, the RO considered, the service 
medical records which are devoid of any complaints or 
findings associated with hypertension or CVA; a March 1957 VA 
examination report and a November 1957 statement from D.D.L., 
M.D., which show normal findings; and a December 1957 VA 
examination report which make no reference to hypertension or 
a cerebrovascular accident.

The RO also considered VA hospital and outpatient treatment 
reports extending from January 1978 to December 1979 which 
generally show that the veteran received treatment for 
hypertension and that he was hospitalized in January and 
February 1978.  At this time, diagnoses included hypertension 
and cardiac arrhythmia. 

The RO also considered private medical reports dated in 
November 1979 from J.F.K., M.D., which show an impression of 
right cerebrovascular insult, rule out intracranial 
hemorrhage, i.e., aneurysm, or rule out arteriovenous 
malformation; medical reports from R.H.T., M.D., dated in 
November 1979; and medical reports from the Fresno Valley 
Medical Center from October 1979 to November 1979, which 
generally show that the veteran was admitted for a five-year 
history of cerebral vascular accident and hypertension and 
document diagnoses of cerebrovascular accident and 
hypertension. 

Also of record were hospital reports from the Fresno 
Community Hospital dated in November 1979, which show that 
the veteran was admitted for a carotid occlusion and while 
hospitalized, he underwent a superficial temporal artery-
middle cerebral artery anastomosis and that the discharge 
diagnosis was right internal carotid occlusion with secondary 
superficial temporal artery-middle cerebral artery bypass.

Subsequent to May 1981, the evidence of record consists of 
the following: medical reports from T.T.W., M.D., dated from 
August 1990 to April 1992 which generally show that the 
veteran received treatment for hypertension; radiology 
reports from the Central California Radiology Medical Group, 
which reference unrelated disorders; a September 1993 medical 
report from J.G.T., M.D., which reveals that after 
examination, positive exercise tolerance test with sinus 
tachycardia (ST) segment changes were noted; a November 1993 
radiology report from Saint Agnes Medical Center which shows 
normal left ventricular systolic wall motion without 
significant coronary artery disease although low grade 
irregularities of the coronary artery system, bilaterally 
were noted; numerous VA outpatient treatment reports 
extending from November 1977 to December 1996, including a 
December 1994 VA examination report, all of which show 
continued treatment for hypertension and heart problems; and 
a January 1998 VA examination report which records diagnoses 
of status post stroke with mild left hemiparesis and chronic 
arteriosclerotic cardiovascular disease, as well as 
hypertension and hypertensive cardiovascular disease with 
cardiac arrhythmias and apparent angina attacks.   

After reviewing the aforementioned medical evidence, it is 
acknowledged that the evidence is new in that it was not 
previously of record when the RO reviewed the veterans claim 
in 1981.  However, the evidence is not material because it 
does not tend to demonstrate that the veterans hypertension 
and cerebrovascular accident was incurred in service, 
aggravated by service, manifest to a compensable degree 
within a year after service, or related to any service-
connected disability.  Here, the newly submitted evidence 
only shows that the veteran began receiving treatment for 
elevated blood pressure readings in 1979, approximately 
twenty-two years after service, that he developed a 
hypertensive disorder, that he had a cerebrovascular 
accident, and that he continues to receive treatment for 
hypertension and residuals of the cerebrovascular accident.  
The medical reports do not reference service, any events from 
service, or any service-connected disability.  Thus, the 
Board must find that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for hypertension and CVA.  The newly submitted 
medical evidence fails to demonstrate a causal relationship 
between the onset of the veterans hypertension and 
cerebrovascular accident and service.  Accordingly, although 
the evidence is new, it does not bear directly or 
substantially on the specific matters at issue and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

At his personal hearings in October 1994 and February 1998, 
the veteran generally stated that his heart disorders had 
their onset in service and in 1998, he explained that he 
experienced difficulty of the neck within a year after 
service and, in essence, because of the enlarged vessels, he 
had a stroke.

The veterans statements contained within the hearing 
transcripts are not new and material.  The veterans 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Further, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The statements contained within 
the hearing transcripts therefore are not new, but are 
essentially cumulative of assertions presented when the RO 
considered the claim in 1981.  As such, new and material has 
not been submitted and the veterans claim must be denied.  
See 38 C.F.R. § 3.156(a).  The veterans claim is denied.

It is noted that the record does not indicate the existence 
of any outstanding medical reports which if obtained, would 
well ground the veterans claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996).  Accordingly, the facts and circumstances of 
this case are such that no further action is warranted.  Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

III. Increased Rating

The veteran seeks entitlement to an increased rating in 
excess of 20 percent for pain and stiffness of the right 
shoulder.  Thus his claim is plausible and well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The VA, therefore, has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the evidence of record, the Board is satisfied that 
all relevant evidence has been obtained with respect to this 
claim and that all relevant facts have been developed.  As 
required by the applicable statute, the duty to assist has 
been fulfilled.  Id.

In 1958, service connection for residuals of a right shoulder 
dislocation, chronic bursitis was granted and evaluated as 
10 percent disabling.  At that time, the veterans service 
medical records, VA examination reports from March 1957 to 
February 1958, outpatient treatment reports extending from 
August to December 1956, and a November 1957 statement from 
D.D.L., M.D., were considered.  

Thereafter the veteran continued to receive treatment.  The 
evidence of record generally shows that in August 1958 and 
September 1958, the veteran was hospitalized for possible 
recurrent dislocation and chronic arthritis of the right 
shoulder.  
 
VA outpatient treatment reports extending from January 1978 
to August 1994 generally show that the veteran received 
treatment for pain of the right shoulder.  An outpatient 
treatment report dated in August 1994 generally records the 
veterans complaints of pain and document that on 
examination, abduction was to 90 degrees with pain with 
forward flexion from 90 to 130 degrees and extension to 60 
degrees.  

At his personal hearing in October 1994, the veteran stated 
that he had arthritis of the shoulder and a bursitis spur.  
The veteran added that he worked as a painter but had 
difficulty with raising his arm.  He experienced recurrent 
pain, especially at night.  He obtained relief with pain 
medication.  The veteran also stated that he noticed the 
increase in severity of his arm approximately two years 
before.  The veterans spouse also testified that she was a 
nurse and helped the veteran to obtain relief from shoulder 
pain through creams and massages.  She recalled that at times 
the veterans neck was swollen, red and tense from the 
service-connected disability.  

VA outpatient treatment reports extending from March 1993 to 
December 1994 generally show that the veteran continued to 
receive treatment for pain and arthritis of the right 
shoulder. 

On VA examination in December 1994, the veteran complained of 
persistent discomfort of the shoulder with intermittent 
numbness of the right thumb, index and middle fingers.  
However, he denied numbness on examination.  During the 
interview, the veteran also stated that it was difficult to 
continue his job as a painter, especially with overhead work, 
as his symptoms increased with activity, especially the 
overhead activity.  On examination, it was noted that the 
veteran was right-handed and the physical appearance of the 
right shoulder appeared normal.  Evidence of crepitation on 
motion or local tenderness was not detected.  Findings 
revealed satisfactory range of motion of the right shoulder, 
which was equal to the opposite side.  Abduction was 
135 degrees, flexion was 140 degrees, internal rotation was 
70 degrees, external rotation was 45 degrees, and extension 
was 45 degrees.  Reflexes were equal and active, circulation 
was normal, and sensation was intact.  The veteran however 
recalled experiencing numbness involving the right thumb, 
index and middle fingers.  Instability of the right shoulder 
as compared to the opposite side was not noted.  X-rays 
showed degenerative osteoarthritis and a Hill-Sachs deformity 
consistent with previous dislocations of the right shoulder. 

In the diagnosis and comment section, the examiner recalled 
the veterans medical history and stated that he experienced 
varying discomfort levels referable to the right shoulder, 
especially with his work as a painter--overhead work.  The 
examiner then reiterated finding revealed from x-ray studies 
of the right shoulder and then stated that the veterans 
problems were related to the x-ray changes which were obvious 
on laboratory tests.  

Continued complaints of pain and limitation of motion were 
documented throughout VA outpatient treatment reports 
extending from January 1995 to December 1996.  A May 1995 
clinical shows that the veteran complained of a constant 
aches and pains and decreased range of motion.  He also 
complained of radiculopathy to the neck, back, elbow and 
hand.  Objective evaluation revealed generalized joint pain 
with abduction and external rotation but no specific point 
tenderness.  Tenderness and pain of the right forearm, elbow 
and wrist were also noted.  After examination, an assessment 
of medial epicondylitis, right with questionable entrapment 
syndrome/brachial plexitis was made.  After examination on 
follow-up orthopedic consultation, the diagnoses were 
degenerative joint disease of the right shoulder post 
multiple dislocations and tenosynovitis on the right.

On VA examination in January 1998, it was noted that the 
veteran was right-handed and that he recalled incurring a 
right shoulder dislocation in 1956 and many dislocations 
thereafter.  The veteran denied undergoing any surgeries.  
The subjective complaints consisted of pain, stiffness, and 
limitation of motion, but the veteran denied experiencing 
subluxation of the shoulder.  The veteran stated that he 
obtained relief with Salicylate and Tylenol.  On examination, 
there was tenderness of the anterior rotator cuff area and 
range of motion was markedly limited.  Flexion was to 
120 degrees with abduction to 90 degrees and external 
rotation to 30 degrees.  On neurological examination, the 
grip of the right hand was 60 and, in relevant part, no other 
sensory abnormalities were noted.  The diagnosis was chronic 
dislocations and subluxations of right shoulder with 
subsequent development of arthritis and bursitis.

At his personal hearing in February 1998, the veteran 
testified that he experienced pain constantly with stiffness 
and took medication such as Tylenol and Codeine, to obtain 
relief.  The veteran also stated that for twenty years he has 
slept on the left side, the paralyzed side, because of the 
pain of the right shoulder.  He also stated that his range of 
motion is limited.  During the hearing, the veteran also 
recalled that as a painter, he experienced pain after 
completing repetitive movements, so he dropped his arm to the 
side to relieve the pain and obtain rest.

In this case, the veteran seeks entitlement to an increased 
rating in excess of 20 percent.  Disability evaluations are 
determined by the application of the VAs Schedule for Rating 
Disabilities which is based on average impairment of earning 
capacity.  Different diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

In this case, the diagnostic codes involving the shoulder of 
the major extremity provide that a 20 percent evaluation is 
warranted for limitation of motion at the shoulder level, a 
30 percent evaluation is warranted for limitation of motion 
midway between the side and shoulder level and recurrent 
dislocations at scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
is warranted when limitation of motion is to 25 degrees from 
the side, and a 50 percent evaluation is warranted for 
fibrous union of the humerus.  38 C.F.R. § 4.71, Diagnostic 
Codes 5201, 5202.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that when a veteran alleges functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use or due to flare-ups.  Id.

Upon review of the criteria and recent clinical findings, the 
Board finds that a increased rating in excess of 20 percent 
is not warranted.  As demonstrated on VA examination in 
January 1998, flexion is to 120 degrees with abduction to 
90 degrees, i.e., the veterans range of motion in at his 
shoulder level, and external rotation to 30 degrees.  There 
is no evidence of limited motion to midway between the side 
and shoulder level and although the veteran, by history, 
states that he has had multiple dislocations of the right 
shoulder since service, there is no evidence of recurrent 
dislocations at the scapulohumeral joint with frequent 
episodes of guarding on all arm movements.   38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202.  Thus, the Board must 
find that the schedular criteria for an increased rating are 
not met, and a higher rating on that basis is not warranted.  
38 C.F.R. § 4.7. 

The Board recognizes the veterans complaints of recurrent 
dislocations, pain and stiffness of the right shoulder.  
However, the veterans service-connected disability is not 
productive of additional impairment as to warrant an 
increased rating in excess of 20 percent.  The evidence of 
record does not show increased impairment due to excess 
fatigue, tissue loss, muscle wasting, or neurological 
impairment attributable to the service-connected disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  As noted above, the 
veteran obtains relief from pain with rest and Tylenol.  
Evidence of disuse and increased functional loss due to pain 
is not present and substantiated by clinical data associated 
with the veterans service-connected disability.  As 
demonstrated by the overall evidence of record the veterans 
disability does not interfere with lifestyle activities.  
Accordingly, an increased rating in this regard is not 
warranted.

It is also acknowledged that Diagnostic Code 5019 and 5020 
applies to bursitis and synovitis, respectively and provides 
that such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5019, 5020, 5003.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

However, as previously noted, a 20 percent evaluation is 
already in effect.  Thus, although the veteran has been 
diagnosed with degenerative arthritis of the right shoulder, 
as shown by x-rays, the maximum disability evaluation 
warranted under Diagnostic Codes 5003 is 10 percent, less 
than the 20 percent evaluation awarded herein.  The Rating 
Schedule prohibits pyramiding under different diagnostic 
codes when evaluating the same disability or the same 
manifestation of a disability.  38 C.F.R. § 4.14 (1998).  
Thus an increased evaluation in this regard is not warranted.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for residuals of a nasal 
fracture with a deviated septum and headaches is denied.

Entitlement to service connection for a heart murmur is 
denied.

New and material evidence not having been submitted to reopen 
the claim of 

entitlement to service connection for hypertension and 
cerebrovascular accident with residual paralysis of the left 
arm, service connection remains denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder dislocation, chronic bursitis is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
